436 Pa. 611 (1970)
Commonwealth
v.
Altizer, Appellant.
Supreme Court of Pennsylvania.
Argued November 13, 1969.
January 9, 1970.
Before JONES, COHEN, EAGEN, O'BRIEN, ROBERTS and POMEROY, JJ.
*612 Dennis H. Eisman, for appellant.
James D. Crawford, Assistant District Attorney, with him Richard A. Sprague, First Assistant District Attorney, and Arlen Specter, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, January 9, 1970:
The Court being equally divided, the order of the Superior Court is affirmed.
Mr. Chief Justice BELL took no part in the consideration or decision of this case.